DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ROSE POLLARI, as personal representative of the ESTATE OF PAUL J.
                           POLLARI,
                   Appellant/Cross-Appellee,

                                    v.

 PHILLIP MORRIS USA, INC. and REYNOLDS TOBACCO COMPANY,
                  Appellee/Cross-Appellant.

                              No. 4D19-2610

                          [December 3, 2020]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE 14-001563 (14).

   Robert W. Kelley and Kimberly Wald of Kelley Uustal PLC, Fort
Lauderdale, John S. Mills, Courtney Brewer, and Jonathan Martin of the
Mills Firm P.A., Tallahassee, and Alex Alvarez of the Alvarez Law Firm,
Coral Gables, for appellant/cross-appellee.

   Geoffrey J. Michael of Arnold & Porter Kaye Scholer LLP, Washington
D.C. for appellee/cross-appellant Philip Morris USA Inc.

  Scott M. Edson of King & Spalding LLP, Washington D.C. for
appellee/cross-appellant R.J. Reynolds Tobacco Co.

PER CURIAM.

  Affirmed as to both the appeal and the cross-appeal.

GERBER, KLINGENSMITH JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.